Citation Nr: 0814886	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-28 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease at L5-S1 and sciatica, to include as secondary to 
service-connected knee osteoarthritis.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee osteoarthritis.

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

The matter of an increased initial rating for a bilateral 
knee disorder comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection and 
assigned initial 10 percent ratings for each knee.  The 
matter of service connection for degenerative disc disease 
with sciatica comes before the Board on appeal from a March 
2006 rating decision.  While the rating decision addressed 
only sciatica, the issue was recharacterized in the May 2007 
Statement of the Case as degenerative disc disease.  As will 
be discussed below, the veteran has a diagnosis of 
degenerative disc disease with sciatica, and the Board has 
recharacterized the issue again to address the veteran's 
claim comprehensively.  Both parts of the disability have 
been considered by the RO in the first instance; there is no 
harm in the Board's recharacterization of the issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran testified before the undersigned at a March 2008 
hearing at the RO.  A transcript has been associated with the 
file.  Evidence has been received at the hearing and 
subsequent to the final consideration of the claim by the RO.  
The veteran has waived RO consideration of that evidence.  
The Board may consider the appeal.  38 C.F.R. § 20.1304.

The veteran brought a claim for service connection for post 
traumatic stress disorder when he brought his claim for 
service connection for his knee disorders.  The veteran 
initiated an appeal on the PTSD claim in his September 2004 
Notice of Disagreement.  The veteran withdrew the issue 
rather than perfect the appeal in his September 2005 
Substantive Appeal; the issue is not before the Board.  The 
veteran did request reopening of his anxiety claim in the 
Substantive Appeal.  This matter is REFERRED to the RO for 
appropriate action.

The issues of initial ratings in excess of 10 percent for 
left and right knee arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran is currently diagnosed with degenerative disc 
disease at the L5-S1 level with foraminal stenosis and 
associated sciatica in both legs.

2.  The preponderance of competent medical evidence is 
against a relationship between the veteran's back disorder 
and his service connected knee disorders, or any event of 
service origin.

3.  The preponderance of competent medical evidence is 
against a relationship between the veteran's sciatica and his 
service connected knee disorders, or any event of service 
origin, and the veteran is not shown to have a neurological 
disability, to include sciatica for many years after service.


CONCLUSION OF LAW

Degenerative disc disease at the L5-S1 level with foraminal 
stenosis and associated sciatica in both legs was not 
incurred in or as a result of the veteran's active duty 
service and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's service connection claim, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in July and September 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was provided 
notice of the evidence required to substantiate a service 
connection claim on a secondary basis in the July 2005 letter 
and the evidence to substantiate service connection on a 
direct basis in the September 2005 letter.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The July and September 
2005 letters told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  The veteran also 
testified before the undersigned that he had no additional 
evidence to provide.  

The RO sent a March 2006 letter describing the manner of 
determining the appropriate disability rating and effective 
date to be assigned.  As the Board has determined that 
service connection is not warranted, are rendered moot, and 
no further notice is needed.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his service connection claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The veteran was afforded medical examination to obtain an 
opinion as to whether his back condition can be directly 
attributed to his service connected bilateral knee 
osteoarthritis.  Further examination or opinion is not needed 
on the back claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's knee disabilities.  This 
is discussed in more detail below.  The preponderance of the 
evidence also shows that the veteran's current disability is 
not related to inservice disease or injury, as will be 
discussed.  No additional medical examination or opinion 
could change the outcome of the case.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that his lower back disability, 
degenerative disc disease with sciatica, is either the result 
of his service connected knee osteoarthritis or the result of 
inservice back strain.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The veteran was sent for an August 2005 VA examination, to 
determine the nature and extent of his back disability.  The 
veteran was diagnosed with degenerative disc disease at the 
L5-S1 level with foraminal stenosis and chronic radiculopathy 
into both legs.  Other records clarify that the veteran's 
chronic radiculopathy is, more specifically, sciatica.  The 
Board is satisfied by the evidence of a current disability.  
See Hickson and Allen, supra.  

In his testimony before the undersigned, the veteran claimed 
to have strained his back during service as a supply 
specialist.  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has reviewed the veteran's service medical records.  
There is no notation of back complaints, injury or treatment 
during service.  The veteran's March 1971 separation from 
service physical examination report found his spine to be 
normal.  There is no suggestion of a musculoskeletal 
disorder.  The first evidence of a back disability is a June 
1990 x-ray study showing diffuse osteoporosis with disc space 
narrowing.  This diagnosis occurs nineteen years following 
separation from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

The veteran's wife has also submitted a September 2003 
statement to the effect that the veteran has suffered back 
pain since his period of active service.  She reported that 
he has been immobilized by pain at times and has been 
admitted to the hospital on account of his back at least 
once.  The veteran's wife is competent to report his 
complaints and his behavior associated with pain.  See Layno, 
supra.  Like the veteran, however, the veteran's wife is not 
able to provide diagnosis or nexus evidence.  See Espiritu, 
supra.  Her statements are vague in nature and in no way are 
stronger than the veteran's own statements to the same 
effect.  

While the veteran is competent to report that he experienced 
pain in his back as a result of manual labor, this does not 
necessarily or even probabilistically mean that he had a 
disability as a result.  A complaint of pain, without more, 
is not enough to support service connection as a variety of 
maladies can be responsible for pain without leading to the 
claimed disability.  The absence of abnormality on direct 
physical examination in March 1971 and the absence of 
treatment for nearly two decades thereafter weigh heavily 
against the claim.  The Board finds that the preponderance of 
the evidence is against a finding that the veteran's back 
disability, degenerative disc disease with sciatica, is 
related to any claimed injury in service.  Service connection 
on a direct basis is not warranted.  See Hickson, supra.  

The veteran has also contended that his back disability may 
also be the result of his service connected knee arthritis.  
The Board notes, just as above, the veteran is not competent 
to provide evidence of such a connection.  See Espiritu, 
supra.  

The RO requested an opinion from the examiner at the 
veteran's August 2005 VA examination.  On review of the 
veteran's medical records and physical examination, the 
examiner indicated that the back disability was less likely 
than not caused by or attributable to the veteran's service 
connected knee osteoarthritis.  This is the sole medical 
evidence of record on this point.  The Board also notes that 
the treatment records associated with the back disability do 
not discuss or even reference a relationship to the veteran's 
knee disabilities.  The veteran had not been diagnosed with a 
knee disability at the time of the June 1990 x-ray studies.  
The fact of diagnosis of the back disability preceding 
diagnosis of the knee disabilities weighs heavily against the 
claim.  There has been no showing of an aggravation 
relationship between the veteran's knee osteoarthritis and 
his degenerative disc disease with sciatica.  The Board finds 
that the preponderance of the evidence is against a 
relationship between the veteran's degenerative disc disease 
at the L5-S1 level with foraminal stenosis and sciatica into 
both legs and his service connected knee osteoarthritis.  
Service connection is not warranted on a secondary basis, as 
either caused by or aggravated by his service connected knee 
disabilities.  See Allen, supra.  

The Board has also considered the application of presumptive 
service connection.  Where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and other organic disease of 
the nervous system become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Sciatica is a neurological 
disorder.  The Board notes, however, that there is no 
evidence to show the existence of sciatica in service or for 
many years thereafter.  The veteran cannot benefit from the 
presumption.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for degenerative disc 
disease at L5-S1 and sciatica, to include as secondary to 
service-connected knee osteoarthritis, is denied.


REMAND

The Board must remand the veteran's knee osteoarthritis 
ratings for a variety of reasons.

The veteran's last VA examination in connection with these 
claims was in August 2005.  Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  38 C.F.R. § 3.327(a).  Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.  At his hearing before the undersigned, the 
veteran testified that his knee condition had progressed and 
that he had been issued a cane in 2007.  The Board finds that 
an additional evaluation would be helpful in resolving the 
issues raised by the instant appeals.

In light of the Board's conclusion, above, that the veteran's 
degenerative disc disease and sciatica are not service 
connected, the Board asks that the examiner make additional 
findings.  For a proper rating, symptoms associated with non 
service connected disabilities must be differentiated, to the 
extent possible, from symptoms associated with the veteran's 
service connected disabilities.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (remanding Board's decision where, 
medical evidence did not differentiate between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability).  The veteran testified that he 
is on gabapentin for his knee pain.  The Board notes, 
however, that gabapentin is commonly proscribed for 
neuropathic pain.  See e.g., The Merck Manual 327 (18th ed. 
2006) (discussing treatment for sciatica).  No other medical 
evidence of record offers such discussion or opinion as to 
the separation of the effects of the veteran's service-
connected knee disabilities from any other non-service-
connected disabilities he may have, particularly his 
sciatica.  Therefore, these issues must be remanded in order 
to obtain such an opinion.  

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through September 2005.  To 
correctly assess the veteran's current disability, all 
records of treatment from September 2005 to the present must 
be considered.  Therefore, those records must be obtained for 
the file, prior to the above examination.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Id.; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Prior to the initial adjudication of the case, the veteran 
did not receive notice as required by Vazquez-Flores, supra.  
After the RO granted service connection for bilateral knee 
osteoarthritis in January 2004, the veteran received notice 
of what the evidence must show to establish an increased 
rating and the application of the Diagnostic Codes and the 
assignment of noncompensable to 100 percent in a March 2006 
letter.  During his March 2008 hearing before the 
undersigned, the veteran was asked specifically about the 
worsening of his disabilities and the effect that they have 
on his employment and daily life.  The veteran testified to 
these subjects and indicated that he had no other evidence to 
submit.  Where notice is untimely, as in this case, the error 
is to be corrected by compliant notice, an opportunity to 
respond and readjudication.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  The RO will have the opportunity to 
readjudicate the claims on remand; the above timing errors 
will be cured.

Further, where as here, an increase in disability rating 
requires a certain test result, or references criteria 
contained in another Diagnostic Code, notice of that specific 
criteria should be provided.  See Vazquez-Flores, supra.  The 
veteran's primary diagnosis of osteoarthritis is rated under 
Diagnostic Code 5003, for degenerative arthritis, which in 
turn cross references DC 5260 and 5261.  Notice of Diagnostic 
Codes 5260 and 5261 was not contained in the June 2003, July 
2005 and March 2006 VCAA letters, which addressed the knee 
disabilities.  While the January 2004 rating decision and 
September 2005 Statement of the Case discussed these 
provisions, only the substance of DC 5003 was provided to the 
veteran.  To ensure VCAA compliant notice and as the case 
must be remanded for further development, the veteran should 
also be given notice of the criteria contained in Diagnostic 
Codes 5260 and 5261.  See Vazquez-Flores, supra.


Accordingly, the case is REMANDED for the following action:

1.  As the veteran's knee disabilities are 
evaluated on range of motion, provide to 
the veteran the substance of Diagnostic 
Codes 5260, and 5261.  The notice should 
also inform the veteran that he should 
provide VA with copies of any evidence 
relevant to these claims that he has in 
his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  
Should it be determined that there is any 
further notice deficiency in this case, 
these matters should also be addressed in 
the duty to assist letter.

2.  Obtain the veteran's VA medical 
records for treatment concerning the knees 
from September 2005 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his bilateral knee 
osteoarthritis.  Sufficient evaluations 
should be scheduled to evaluate the 
veteran's symptomatology, including range 
of motion.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected knee 
disabilities with a full description of 
the effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


